Citation Nr: 0811555	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO. 07-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for defective vision as a complication of left knee surgery 
performed at a VA Medical Center (MC) in November 2003.

2. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hearing loss disability as a complication of left knee 
surgery performed at a VAMC in November 2003.

3. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for left knee disability as a complication of left knee 
surgery performed at a VAMC in November 2003.

4. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for genitourinary disability as a complication of left knee 
surgery performed at a VAMC in November 2003.

5. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for dental disability as a complication of left knee surgery 
performed at a VA Medical Center (MC) in November 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the RO. The RO 
denied the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 for the residuals of total left knee 
replacement with complications claimed as visual disability; 
hearing loss disability; a genitourinary disorder, claimed as 
bladder problems; and dental disability. 

In his February 2005 claim for compensation pursuant to 
38 U.S.C.A. § 1151, however, the veteran raised contentions 
to the effect that he also had additional left knee 
disability as a result of the total left knee replacement at 
a VAMC in November 2003. 

In the Statement of the Case issued in March 2007, the RO 
found that although the veteran had additional left knee 
disability as the result of that surgery, there was no 
medical evidence that such disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, of similar instance of fault on the part of VA. 

In his substantive appeal, the veteran stated that he was 
claiming VA compensation for the residuals of total left knee 
replacement, such as, dental disability, visual disability, 
hearing loss disability, and bladder problems. Such a 
statement suggests that the complications of total left knee 
replacement could include the aforementioned additional left 
knee disability. Therefore, the Board finds that the RO has 
effectively developed for appeal the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151, for additional 
left knee disability. Accordingly, that issue will be 
considered below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks compensation for the complications of total 
left knee replacement at the VAMC in Asheville, North 
Carolina in November 2003. He reports that such residuals 
consist of additional left knee disability, visual 
disability; hearing loss disability; a genitourinary 
disorder, claimed as bladder problems; and dental disability. 
He contends that the visual disability, hearing loss 
disability, a genitourinary disorder, and dental disability 
are the result of antibiotics used to treat infection which 
set in following the surgery. Therefore, he maintains that VA 
compensation is warranted for those disabilities, pursuant to 
38 U.S.C.A. § 1151 (West 2002 and Supp. 2007).

VA may award compensation for disability, which is not the 
result of the veteran's willful misconduct, if such 
disability was caused by hospital care, medical or surgical 
treatment furnished the veteran under any law administered by 
VA. 38 U.S.C.A. § 1151 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.361 (2007). In such cases, the veteran must demonstrate 
that the hospital care or medical or surgical treatment 
resulted in additional disability, that is a higher level of 
disability than that which existed prior to the beginning of 
such care, treatment, or surgery. Id. In addition, the 
proximate cause of the disability must be carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment; or an event not 
reasonably foreseeable. Id.

After reviewing the record, the Board finds that there is 
outstanding evidence which may be relevant to the veteran's 
appeal. Accordingly, consideration of the merits of the 
appeal will be deferred pending attempts to obtain that 
evidence. 

In November 2003, the veteran was hospitalized at the 
Asheville VAMC for a total left knee replacement. The 
discharge summary was negative for trauma but indicated that 
the veteran had experienced bilateral knee pain following a 
total right hip replacement in 1988. Despite such evidence, 
the claims file does not contain treatment records reflecting 
the condition of the veteran's left knee immediately prior to 
the surgery. Moreover, many records, such as progress notes, 
X-rays, and consultation reports, compiled during the 
veteran's November 2003 hospitalization, have not been 
associated with the claims folder.

Following the total left knee replacement, the veteran 
developed an infection which was treated at the Asheville 
VAMC and by P. L. S., M.D. and K. H., P.A. at the Blue Ridge 
Bone and Joint Clinic. VA treatment included left knee 
irrigation and debridement and removal of the components of 
the left knee replacement, in December 2003, as well as the 
placement of an antibiotic cement spacer. In March 2004, VA 
reimplanted the components of the total left knee 
replacement.

In April 2005, the veteran underwent surgery to remove the 
components of the left knee replacement and to insert an 
antibiotic spacer. In July 2005, the antibiotic spacer was 
removed, and his left knee was fused. In December 2005, the 
veteran underwent revision of the left knee fusion, and in 
January 2006, he again underwent irrigation and drainage of 
the left knee. Each surgery was performed by Dr. S. at 
Mission Hospitals.

The claims file contains records of outpatient treatment and 
discharge summaries associated with the treatment of the 
infection following the veteran's total left knee 
replacement. Some, but not all records, such as progress 
notes or other daily clinical records, associated with the 
several periods of hospitalization, have been placed in the 
claims file. 

In August 2005, the record was reviewed by a S. H., M.D., a 
VA orthopedic surgeon who had participated in the initial 
total left knee replacement in November 2003. She noted that 
infection was a know complication of total knee replacement 
and that it was routinely discussed among the risks of 
surgery. She concluded that there was no evidence of a 
departure from the usual quality of care. 

In regard to Dr. H.'s statement, the Board notes that the 
record does not contain the veteran's informed consent 
authorizing the November 2003 surgery.

In September 2006, W. O., M.D., an orthopedic surgeon at the 
Asheville VAMC, reviewed the veteran's records and stated 
that the veteran's infection following his total left knee 
replacement in November 2003 resulted in unspecified 
additional disability due to unspecified events which could 
not reasonably be foreseen. In as statement, dated one week 
later in September 2006, Dr. O. stated that he "did not find 
any"; however, it is unclear what that statement refers to. 
In any event, he identification of any additional disability 
and unforeseen events is potentially relevant to the 
veteran's appeal.

In light of the foregoing, additional development of the 
record is warranted prior to further appellate consideration. 
Accordingly, the case is REMANDED for the following action:

1. Request that the veteran furnish the 
name(s) and address(es) of the VA and non-
VA health care practitioners who treated 
him from November 2002 to November 2003 
for left knee disability, defective 
vision, hearing loss disability, 
genitourinary disability, and dental 
disability. Also request that the veteran 
furnish the dates of such treatment. In 
addition, request that the veteran furnish 
the name(s) and address(es) of the 
facilities where he was treated.
When the foregoing actions have been 
completed, request the veteran's treatment 
records directly from the cited health care 
practitioner(s) and the facility(ies) where 
he was treated. Also request that the 
veteran provide any such records he may 
have in his possession. 

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

If the records cited by the veteran are in 
the possession of an employee or agency of 
the Federal government, efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or unavailability 
of such records must be verified by each 
Federal department or agency from whom they 
are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If the records cited by the veteran are in 
the possession of a health care 
practitioner(s) or facility(ies) not 
associated with the Federal government, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. Request the records associated with the 
veteran's hospitalizations at the Asheville 
VAMC in November and December 2003 and 
January 2004. 

Such records must be requested directly 
from the Asheville VAMC and should also 
include, but are not limited to, the 
informed consent which the veteran signed 
prior to his November 2003 left knee 
replacement, consultation reports, X-ray 
reports, laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, and 
prescription records. In addition, request 
that the veteran provide any such records 
he may have in his possession. 

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. Request records of the veteran's 
hospitalizations at Mission Hospitals in 
April, June, and December 2005 and in 
January 2006. Such records must be 
requested directly from Mission Hospital, 
as well as the Blue Ridge Bone and Joint 
Clinic; P. L. S., M.D., and K. H., P.A. 
They should include, but are not limited 
to, consultation reports, X-ray reports, 
laboratory studies, daily clinical records, 
doctor's notes, nurse's notes, and 
prescription records. Also request that the 
veteran provide any such records he may 
have in his possession. 

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. Return the August 2006 opinion to W. 
O., M.D., at the Asheville VAMC and 
request that he specify the additional 
disability which the veteran sustained 
following his total left knee replacement 
in November 2003. Also request that Dr. O. 
specify the associated events which could 
not reasonably be foreseen with respect to 
that surgery. 

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

5. When the actions requested in parts 1, 
2, 3, and 4, have been completed, arrange 
for a comprehensive review of the veteran's 
claims file by a VA orthopedic surgeon who 
has not treated or examined the veteran 
previously. The purpose of the review is to 
determine the nature and etiology of any 
disability arising from the complications 
of the veteran's left knee replacement 
surgery in November 2003.

The reviewing surgeon must furnish opinions 
concerning the following:

(a) The manifestations of left knee 
pathology, defective vision, hearing 
loss disability, genitourinary 
disability, or dental disability 
present prior to the November 2003 
left knee surgery; 

(b) Whether the veteran developed 
any additional identifiable left 
knee disability, defective vision, 
hearing loss disability, 
genitourinary disability, or dental 
disability as a result of VA 
treatment rendered in connection 
with the November 2003 left knee 
surgery or whether any such 
preexisting disability(ies) 
underwent an increase in pathology, 
as a result of that treatment;

(c) whether the course of treatment 
and surgery the veteran received at 
the Asheville VAMC in November 2003 
was in any way careless, negligent, 
lacking in proper skill, or 
reflective of error in judgment or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care or attendant medical 
and surgical treatment; and, 

(d) whether any disabilities claimed 
to be a complication of course of 
the treatment and surgery at the 
Asheville VAMC in November 2003 was 
the result of an event not 
reasonably foreseeable.

The reviewing surgeon must identify the 
information on which he or she based the 
opinions. If a medically justified opinion 
is impossible to formulate without resort 
to speculation, the reviewer should so 
state.

6. When all of the actions requested in 
parts 1, 2, 3, 4, and 5 have been 
completed, undertake any other necessary 
development, such as the scheduling of any 
indicated VA examinations, if deemed by the 
RO/AMC to be appropriate under the law. 
Then, readjudicate the veteran's appeal 
with respect to entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for the 
following issues: left knee disability, 
defective vision, hearing loss disability, 
genitourinary disability, and dental 
disability.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

